Fourth Court of Appeals
                                   San Antonio, Texas
                                        October 22, 2015

                                      No. 04-15-00271-CV

                             ESTATE OF JOHNNIE MAE KING,

                       From the Probate Court No 1, Bexar County, Texas
                                Trial Court No. 2001-PC-1263
                                 Kelly Cross, Judge Presiding


                                         ORDER
       Appellees filed their brief on October 21, 2015. Simultaneously, appellees filed: (1) a
motion to dismiss; (2) a motion for damages for frivolous appeal; and (3) a request that this court
take judicial notice of certain public records. After reviewing the motions and the request, we
ORDER all three carried with the appeal. Both the motions and the request will be ruled upon
when the appeal is submitted and decided.



                                                     _________________________________
                                                     Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of October, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court